Exhibit 10.31

SALARY CONTINUATION AGREEMENT AND GENERAL RELEASE

THIS SALARY CONTINUATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) dated
as of January 29, 2007 is entered into between Edward F. Giles (the
“Executive”), whose address is 3 Harlow Pond Court, Franklin, Massachusetts
02038, and BJ’s Wholesale Club, Inc., a Delaware corporation, (the “Company”)
whose principal office is One Mercer Road, Natick, Massachusetts 01760.

WHEREAS, the parties wish to resolve amicably the Executive’s termination from
the Executive’s position as Executive Vice President Club Operations, any claims
that the Executive may have arising out of the Executive’s employment with the
Company, and a release of claims;

WHEREAS, the Executive is advised that the Executive has at least twenty-one
(21) days to consider this Agreement, that the Executive is advised to consult
with the Executive’s own attorney prior to signing this Agreement, that the
Executive may revoke the Agreement for a period of seven (7) days after signing
the Agreement, and that the Agreement shall not be effective or enforceable
until the expiration of the seven (7) day revocation period; and

WHEREAS, the parties intend that this Agreement shall terminate the Employment
Agreement dated as of December 1, 2000 and the Executive’s participation in the
BJ’s Wholesale Club, Inc. Change of Control Severance Agreement (as amended) and
all other Company benefit plans except as provided herein.

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

1. Termination of Employment. The Executive is relieved of all duties and
responsibilities as an executive of the Company and any of its affiliates and
subsidiaries effective at the close of business as of Monday, January 29, 2007
and the Executive’s Termination From Employment Date shall be Saturday,
February 3, 2007.

2. Compensation and Benefits. In return for the execution and non-revocation of
the instant Agreement, the Company agrees to provide the Executive with the
following compensation and benefits:

a) Salary Continuation. The Company shall continue to pay to the Executive the
Executive’s current weekly base salary of $7,692.31 and the Executive’s weekly
auto allowance of $295.65 for seventy-eight (78) weeks from the Executive’s
Termination From Employment Date (the “Salary Continuation Period”), less all
applicable withholding for income and employment taxes and insurance benefits
payable in such manner and at such time as the Company shall pay base salary to
other



--------------------------------------------------------------------------------

executives. However, but in no event shall such Salary Continuation pay commence
earlier than the eighth (8th) day after execution of this Agreement provided it
becomes binding between the Executive and the Company.

b) Insurance Benefits. During the Salary Continuation Period, the Company will
provide medical, dental and life insurance for the Executive and the Executive’s
family upon terms and conditions to those provided for the Company’s executives
generally. The Executive and the Executive’s family may be eligible to receive
continuation of the Executive’s group health coverage to the extent authorized
and consistent with the Consolidated Omnibus Budget Reconciliation Act of 1986,
29 U.S.C. §1161, et seq., (“COBRA”), provided that the Executive pay the full
cost for such coverage in a timely manner. Such coverage will terminate in
accordance with COBRA guidelines.

c) Management Incentive Plan. The Executive shall receive a prorated Management
Incentive Plan (“MIP”) award for services performed through FYE 2007, if such a
MIP award is paid out to eligible participants. Such amount shall be payable in
its entirety in a lump sum, less applicable withholdings, at the same time as
other MIP awards are distributed to other executives of the Company for FYE
2007. The Executive shall not be entitled to receive any other MIP award.

d) Grants pursuant to the Company’s 1997 Stock Incentive Plan (the “1997 Plan”).
With respect to the stock option grants to the Executive (the “Stock Option
Agreements”) under the 1997 Stock Incentive Plan, vested options shall be
exercisable for a period of three (3) months from the Executive’s Termination
From Employment Date. Such exercise rights shall be governed by the terms and
conditions of the 1997 Stock Incentive Plan and respective certificates.

3. Other Benefits. Except as provided for above, the Executive’s eligibility to
participate in any of the Company’s employee benefits plans and compensation
programs shall cease.

4. Vacation Credit. The Executive will be paid for any unused and credited
vacation at the Executive’s rate of pay in effect at the time of the Executive’s
Termination From Employment Date.

5. Agreement Not to Solicit or Compete. For a period of eighteen (18) months
after the Termination From Employment Date, the Executive will not directly or
indirectly:

a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly held company)
that is competitive with the Company’s business. A business or enterprise shall
be deemed competitive if it shall operate a chain of membership warehouse clubs
(by way of example, but not limitation, Sam’s Club or Costco), warehouse stores
selling food and/or general merchandise that includes a warehouse store located
within 10 miles of any “then



--------------------------------------------------------------------------------

existing” BJ’s Wholesale Club warehouse store, or any other business that
competes with the Company. Competitive business or enterprise also includes any
store or business operated or owned by Wal-Mart Stores, Inc., Costco Wholesale
Corporation, or any of the respective affiliates thereof. The term “then
existing” shall refer to any such warehouse store that is, at the time of
termination of the Executive’s employment, operated by the Company or any of its
subsidiaries or divisions or under lease for operation as aforesaid; or

b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the termination or cessation of the
Executive’s employment with the Company; provided that this clause (ii) shall
not apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period for six (6) months
or longer at the time of such solicitation, hiring or employment.

c) If the Executive violates the provisions of this Section 5, the eighteen
(18) month period referred to in this Section 5 shall recommence and the
Executive shall continue to be bound by the restrictions set forth in this
Section 5 until a period of eighteen (18) months has expired without any
violation of such provisions.

d) If any restriction set forth in Section 5 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.

e) The restrictions contained in this Section 5 are necessary for the protection
of the business and good will of the Company and are considered by the Executive
to be reasonable for such purpose. The Executive agrees that any breach of this
Section 5 is likely to cause the Company substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Executive agrees that the Company, in addition to such
other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of this Section 5, and the
Executive hereby waives the adequacy of a remedy at law as a defense to such
relief.

6. Proprietary Information.

a) The Executive agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not



--------------------------------------------------------------------------------

limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
plans, research data, financial data, personnel data, computer programs,
customer and supplier lists, and contacts at or knowledge of customers or
prospective customers of the Company. The Executive will not disclose any
Proprietary Information to any person or use the same for any purposes without
written approval by an executive officer of the Company after his employment
with the Company, unless and until such Proprietary Information has become
public knowledge without fault by the Executive.

b) The Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company. All such materials or copies thereof and all tangible property of the
Company, upon the earlier of (i) a request by the Company or (ii) termination of
his employment. After such delivery, the Executive shall not retain any such
materials or copies thereof or any such tangible property.

c) The Executive agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his obligation to return materials and tangible property set
forth in paragraph (b) above also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.

d) The restrictions contained in this Section 6 are necessary for the protection
of the business and goodwill of the Company and are considered by the Executive
to be reasonable for such purpose. The Executive agrees that any breach of this
Section 6 is likely to cause the Company substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Executive agrees that the Company, in addition to such
other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of this Section 6, and the
Executive hereby waives the adequacy of a remedy at law as a defense to such
relief.

7. Release of Claims. In consideration of the Company entering into this
Agreement and the promises and benefits provided herein, the Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company and its current and former officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, predecessors, agents,
employees and attorneys (the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which the
Executive ever had or now has as of the date the Executive executes this



--------------------------------------------------------------------------------

Agreement against the Released Parties including, but not limited to, all claims
arising out of the Executive’s employment with and/or separation from the
Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., as amended by The
Older Workers Benefit Protection Act; the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et seq., the Massachusetts Fair Employment Practices Act, M.G.L.
c.151B, §1 et seq.; and any and all other similar applicable federal and state
statutes, all as amended; all claims arising out of the Fair Credit Reporting
Act, 15 U.S.C. §1681 et seq.; the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. §1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §2101 et seq.; the Massachusetts Civil Rights Act,
M.G.L. c.12, §§11H and 11I; the Massachusetts Equal Rights Act, M.G.L. c.93,
§102 and M.G.L. c.214, §1C; the Massachusetts Labor and Industries Act, M.G.L.
c.149, §1 et seq.; and the Massachusetts Privacy Act, M.G.L. c.214, §1B, all as
amended; all claims for benefits under the Company’s benefits plans and
programs, including but not limited to, MIP, GIP, the 1997 Replacement Plan, the
1997 Plan, the Executive Retirement Plan, and the General Deferred Compensation
Plan, except as specifically provided for in this Agreement; all common law
claims including, but not limited to, actions in tort, defamation and breach of
contract and any claim or damage arising out of the Executive’s employment with
or change of employment status with the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents the Executive from filing, cooperating with, or
participating in any proceeding before the United States Equal Employment
Opportunity Commission or a state Fair Employment Practices Agency (except that
the Executive acknowledges that the Executive will not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding).

8. Notices. All notices and other communications required hereunder shall be in
writing and shall be given either by personal delivery or by mailing the same by
certified or registered mail, return receipt requested, postage prepaid. If sent
to the Company, the same shall be mailed to the Company at One Mercer Road,
Natick, MA 01760, Attention: Senior Vice President Director of Human Resources
or such other address as the Company may hereafter designate by notice to the
Executive; and if sent to the Executive, the same shall be mailed to the
Executive at the Executive’s address set forth above, or at such other address
as the Executive may hereafter designate by notice to the Company. Notices shall
be effective upon receipt.

9. Return of Company Property. The Executive agrees to return within ten
(10) days of the Termination From Employment Date all Company property
including, but not limited to, keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, pagers, etc.), Company
identification, and any other Company-owned property in the Executive’s
possession or control. The Executive further agrees to leave intact all
electronic Company documents, including those that the Executive developed or
helped



--------------------------------------------------------------------------------

develop during the Executive’s employment. The Executive also agrees to cancel
within seven (7) days all accounts for the Executive’s benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.

10. Business Expenses and Compensation. The Executive agrees that the Executive
will submit within ten (10) days of the Termination From Employment Date any and
all documentation for any other reimbursements owed to the Executive for
authorized Company expenses.

11. Non-Disparagement. The Executive understands and agrees that as a condition
for payment to the Executive of the consideration herein described, the
Executive shall not make any false, disparaging or derogatory statements to any
media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition. The Company shall not
make any false, disparaging or derogatory statements to any media outlet,
industry group, financial institution or current or former employer, consultant,
client or customer of the Executive regarding the Executive.

12. Amendment. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.

13. Assignment. The rights and obligations of the Company shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of the Executive are not assignable except only those
payments owed to the Executive after the Executive’s death, which shall be made
to the Executive’s estate.

14. Waiver of Rights. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

15. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid,
excluding the general release language, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this Agreement.
However, if the general language is found to be invalid, the Executive agrees to
execute a valid release of the claims which are the subject of this Agreement.

 



--------------------------------------------------------------------------------

16. Confidentiality. The Executive understands and agrees that as a condition
for payment to the Executive of the salary continuation benefits herein
described, the terms and contents of this Agreement and the contents of the
negotiations and discussions resulting in this Agreement, shall be maintained as
confidential by the Executive and the Executive’s agents and representatives and
shall not be disclosed except to the extent required by federal or state law or
as otherwise agreed to in writing by the Company.

17. Nature of Agreement. The Executive understands and agrees that this
Agreement is a salary continuation agreement and general release and does not
constitute an admission of liability or wrongdoing on the part of the Company.

18. Acknowledgments. The Executive acknowledges that the Executive has been
given at least twenty-one (21) days to consider this Agreement, and that the
Company advised the Executive to consult with an attorney of the Executive’s own
choosing prior to signing this Agreement. The Executive further understands that
the Executive may revoke this Agreement for a period of seven (7) days after the
Executive signs it, and the Agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period. Finally, the
Executive understands and agrees that by entering into this Agreement, the
Executive is waiving any and all rights or claims the Executive might have under
The Age Discrimination in Employment Act, as amended by The Older Workers
Benefit Protection Act, and that the Executive has received consideration beyond
that to which the Executive was previously entitled.

19. Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with the Executive by any person or entity
whatsoever to cause the Executive to sign this Agreement, and that the Executive
fully understands the meaning and intent of this Agreement. The Executive
further represents that the Executive has had an opportunity to fully discuss
and review the terms of this Agreement with an attorney and understands the
contents herein.

20. Applicable Law. This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. The Executive hereby irrevocably submits to and acknowledges and
recognizes the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this Agreement or the subject matter hereof.

21. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to salary
continuation benefits and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements, commitments and
writings in connection therewith.

 



--------------------------------------------------------------------------------

22. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT
AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

/s/ Edward F. Giles

  2/15/07

Edward F. Giles

  Date

/s/ Thomas Davis III

  1/29/07

Thomas Davis III

Senior Vice President Director of Human Resources

  Date

 

 